CRAIG, J.
The defendants appealed from a money judgment which had been rendered against them and furnished a timely undertaking in the usual form, to which exceptions were taken and notice of hearing thereon was served and filed.  Owing to mistake and inadvertence the sureties were prevented from appearing at the time and place set for hearing, a continuance was not allowed and execution was about to issue on said judgment. The defendants pray for a writ of supersedeas and that they be permitted to furnish an undertaking pending the appeal.
Relief under strikingly similar circumstances has repeatedly been afforded until there is no longer room for discussion of the question. (Segarini v. Bargagliotti, 193 Cal. 538 [226 Pac. 2]; Foster v. Fernandes, 200 Cal. 274 [252 Pac. 726]; Poncino v. Sierra Nevada Life & Casualty Co., 100 Cal. App. 85 [275 Pac. 1035]; Ellinwood v. McCoy, 133 Cal. App. 597 [24 Pac. (2d) 549].)
It is ordered that upon the filing by the petitioners with the clerk of this court, within twenty days, of a good and sufficient undertaking upon appeal, which shall have been first approved by the superior court at a hearing upon ten days’ notice to the respondent, a writ shall issue as prayed. It is further ordered that in the meantime, during such period of twenty days, execution of the judgment be stayed.
Stephens, P. J., and Desmond, J., concurred.